Citation Nr: 0822295	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  01-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service in the Marine Corps 
from September 1967 to October 1967 and in the Army from May 
1974 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi that denied the claim of service 
connection for bilateral hearing loss and tinnitus.

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in June 2003, during which he 
submitted additional evidence along with a waiver of initial 
RO jurisdiction.  The Board accepted this evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

In April 2004 the Board issued a decision denying the claims.  
The veteran thereupon submitted an Appeal to the U.S. Court 
of Appeals for Veterans Claims (Court).

The Court issued an Order in September 2006 that vacated the 
Board's decision and remanded the case to the Board for 
actions in compliance with the Order.  In April 2007 the 
Board remanded the case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  Evidence of record clearly and unmistakably shows the 
veteran's bilateral hearing loss and tinnitus preexisted 
military service.

3.  The file does not contain clear and unmistakable evidence 
to rebut the presumption of aggravation.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in veteran's favor 
his disability manifested by bilateral hearing loss was 
permanently aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2007).  

2.  With resolution of reasonable doubt in the veteran's 
favor his disability manifested by bilateral tinnitus was 
permanently aggravated by military service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in decibels (dB) in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 
26 dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Also, the threshold for normal hearing is between 0 
and 20 dB, and higher threshold shows some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

VA audiological evaluation in September 2004 showed results 
as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
25
25
25
80
90
15
LEFT
25
25
40
85
90
60

Speech recognition scores were 76 percent right ear and 84 
percent left ear.  Accordingly, the veteran is shown to have 
bilateral hearing disability under rating criteria, and the 
first element of service connection (medical evidence of a 
current disability) is satisfied.

Prior to November 1967 audiometric results in service 
treatment records (STR) were typically recorded in standards 
set forth by the American Standards Association (ASA).  Since 
November 1967 STR audiometric results in STR are reported in 
standards set forth by the International Standards 
Organization (ISO).  In order to facilitate comparison the 
discussion below will show the decibel (dB) figures 
pertaining to the veteran's first period of service (Marine 
Corps, September-October 1967) in the both the original ASA 
and the modern ISO conversions. 

The veteran's service treatment records (STR) from his first 
period of service include a Report of Medical Examination 
performed in September 1967 at the time of his induction into 
service.  The examination report reflects ears as clinically 
"abnormal" due to moderate high frequency hearing loss.  
Audiometric results were as follows (presumed ASA units 
converted to ISO units as shown in parentheses):


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
-10 (5)
-10 (0)
-10 (0)
40 (50)
40 (45)
40 (50)
LEFT
-10 (5)
-10 (0)
+10 
(20)
35 (45)
40 (45) 
35 (45)

Despite the hearing loss the veteran was deemed acceptable 
for enlistment, with a PULHES profile of H2.

(The "PULHES" profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to 4 (medical condition or physical defect 
that is below the level of medical fitness required for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina," the "U" indicates "upper 
extremities," the "L" is indicative of "lower 
extremities," the "H" reflects the condition of the 
"hearing and ears," the "E" is indicative of the "eyes," 
and the "S" stands for "psychiatric condition."  Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992).  See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an 
explanation of the military medical profile system.)

Almost immediately on beginning recruit training at Parris 
Island the veteran began complaining of troubles including 
back pain, dizziness, persistent ringing in the ears, and 
anxiety reaction.   The veteran was referred to the Ear Nose 
and Throat (ENT) clinic to rule out inner ear disease.

ENT evaluation was performed on October 9, 1967.  The veteran 
reported pre-service history of tinnitus and also reported 
pre-service exposure to gunfire while hunting.  Three 
audiograms were apparently conducted on or about the same 
day, with results as follows (presumed ASA units converted to 
ISO units as shown in parentheses).

MAICO audiogram performed by audiologist Tracy:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0 (15)
15 (25)
40 (50)
-
50 (55)
-
LEFT
-5 (10)
15 (25)
50 (50)
-
55 (60)
-

TRACOR audiogram performed by audiologist Bailey:
 

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
30 (45)
10 (20)
10 (20)
50 (60)
70 (75)
60 (70)
LEFT
10 (25)
10 (20)
15 (25)
70 (80)
70 (75)
70 (80)

MAICO audiogram not signed and not dated:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
-10 (5)
-10 (0)
-10 (0)
40 (50)
45 (50)
40 (50)
LEFT
-10 (5)
-10 (0)
10 (20)
40 (50)
40 (50)
40 (50)

There is no contemporaneous formal report of record by an 
audiologist interpreting the audiometer scores above.  The 
ENT clinic report stated an impression of audiogram 
consistent with bilateral high frequency hearing loss 
disqualifying from service and probably secondary to gunfire 
while hunting.  

A Medical Board document dated on October 9, 1967 reflects 
that the veteran reported a 7-8 month history of dizziness 
and tinnitus and had been found to  have a bilateral high 
frequency hearing loss; his current physical examination was 
within acceptable levels except for the bilateral hearing 
loss of 40 dB ASA (50 dB ISO) from 2000 Hz and higher.  The 
revised PULHES profile was P1, U1, L1, H3, E1 and S3 (normal 
except for hearing and psychiatric).

A Medical Board Report dated October 17, 1967, signed by 
three physicians, states that the veteran was found to have 
bilateral neurosensory hearing loss permanent in nature that 
was not due to his own misconduct, not incurred in line of 
duty, and EPTS.  The report stated that the veteran was fit 
for duty but recommended discharge for "erroneous 
enlistment."  The veteran was thereupon issued an honorable 
discharge reflecting erroneous enlistment and stating that 
the veteran did not meet minimum physical standards for 
enlistment.  His total time in service in the Marine Corps 
was 22 days.

The veteran's Army STR include an enlistment physical 
examination dated May 9, 1974 in which his hearing was as 
follows:




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
25
10
15
-
30
-
LEFT
20
5
15
-
5
-

The veteran's PULHES was 111111.  Of note, in his supporting 
Report of Medical History the veteran had checked "no" for 
history of hearing loss.  

On May 21 the veteran complained of hearing loss and ringing 
in the ears.  He was referred to the audiology clinic for 
evaluation.  Audiometric evaluation appears to show as 
follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
25
30
-
70
-
LEFT
20
25
35
-
70
-

The clinical impression was mild noise-induced bilateral 
sensorineural hearing loss (SNHL).  The clinician recommended 
return to duty and reevaluation of hearing after one month, 
but there is no mention of subsequent hearing evaluation 
prior to the veteran's discharge in June 1974.

There in no indication in the file as to why the veteran was 
discharged from the Army after less than one month of active 
service.  The veteran relates in his NOD (dated in October 
2001) that the determined to "sneak" into the Army because 
he was unemployed; he passed the hearing test by watching the 
persons around him and pressing the button when they did.  
The Army subsequently become aware of his Marine Corps 
discharge and determined to discharge him for fraudulent 
enlistment, but gave him an honorable (versus a general) 
discharge so as to not blemish the character of the prior 
service.  The veteran states that his actual hearing 
impairment was never an issue in the Army.

The veteran filed a letter in August 2000 asserting that he 
had a minor hearing loss and a small constant ringing in his 
ears prior to service, but during air travel from Mississippi 
to Parris Island he was seated next to the propeller of the 
aircraft and noticed a great increase in the intensity of the 
tinnitus and the severity of the hearing loss.  He was given 
several audiometric evaluations that showed increased 
bilateral hearing loss since induction.  He was thereupon 
discharged because the degree of disability  

The veteran filed a letter in July 2002 citing a "scandal" 
in the 1970s regarding falsification of Marine Corps STR to 
cause disability claims to be disallowed; the veteran 
asserted that he had been similarly victimized by 
falsification of his STR.  He subsequently filed a number of 
letter complaining of falsification in a number of entries in 
his STR, citing alleged pen-and-ink changes to examination 
values and outright fabrications in clinical entries.

The veteran had a VA audiological evaluation in February 2004 
during which he reported decreased hearing since 1967 and 
constant bilateral tinnitus.  As noted above, the evaluation 
resulted in a diagnosis of bilateral high frequency SNHL.  
The audiologist noted complaint of tinnitus.  The audiologist 
noted that there was no significant loss since previous 
evaluation in February 2001 (which is not of record in the 
claims file), but that the evaluation in February 2001 had 
shown decreased hearing since military service.

The veteran was examined by a VA physician in February 2004.  
The examiner reviewed the claims file and also recorded the 
veteran's subjective history in detail, including his 
contention that his pre-service hearing loss and tinnitus 
were permanently aggravated by an airplane flight to Parris 
Island.  The examiner stated an opinion that the veteran's 
current hearing loss and tinnitus were most likely caused by 
a progression of the initial pre-service high frequency 
neurosensory hearing loss and tinnitus.  The examiner stated 
as rationale that the findings in 1974 were essentially the 
same as those in 1967. 

The filed was reviewed by a VA audiologist in March 2006.  
The reviewer noted that at the time of enlistment the veteran 
had a 35-40 dB hearing loss bilaterally at the frequencies 
3000 Hz, 4000 Hz and 6000 Hz.  The reviewer noted that the 
three audiograms in October 1967 were inconsistent in that 
the MAICO audiogram done by Tracy showed a 40-50 dB hearing 
loss bilaterally at 2000 Hz, 4000 Hz and 8000 Hz; the TRACOR 
audiogram done by Bailey showed normal hearing bilaterally 
but results at the 3000-6000 Hz range poorer than the 
enlistment examination; and, the unattributed MAICO audiogram 
showed normal hearing at 2000 Hz and hearing loss at 3000-
6000 Hz "fairly consistent" with the enlistment examination 
but not as severe as the TRACOR audiogram.

The reviewer also noted that the audiological tests in 1974 
during Army service were inconsistent with each other.  The 
report states that due to the inconsistency of test data for 
both 1967 and 1974 the reviewer could not render an opinion 
as to whether the pre-existing hearing loss and tinnitus were 
aggravated during either period of active service without 
resorting to speculation.

In analyzing the evidence above, the Board must first 
determine whether the veteran had a pre-existing disorder.

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  
By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In this case, the veteran's medical examination report at the 
time of his induction into service in 1967 expressly records 
the presence of hearing loss.  The veteran's tinnitus was not 
recorded prior to military service, but the veteran has 
testified that he had tinnitus prior to service.  The Board 
accordingly finds that the record clearly and unmistakably 
demonstrates that both hearing loss and tinnitus are 
disorders that pre-dated military service. 

A preexisting condition will be considered to have been 
aggravated by military service where there is an increase in 
disability during that service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

Based on review of the evidence above, the Board finds that 
the presumption of aggravation is not overcome by clear and 
unmistakable evidence.

As the VA reviewer noted, the audiograms in October 1967 
during service are indeed inconsistent with each other.  
However, even though they are inconsistent with each other in 
regard to severity of the hearing loss they all show a 
greater degree of hearing loss than was shown in the 
induction physical examination.  Also, the PULHES profile was 
changed from H2 to H3, constituting additional indication of 
decreased hearing acuity.

The Board has carefully considered the opinion of the VA 
examiner in February 2004 to the effect that the veteran's 
current hearing loss and tinnitus were most likely caused by 
a progression of the initial pre-service high frequency 
neurosensory hearing loss and tinnitus and not aggravated by 
service.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

In this case the VA examiner stated as rationale that the 
audiological findings in 1974 were essentially the same as 
those in 1967.  This opinion does not address the three 
audiograms in October 1967, or the increased PULHES profile 
from H2 to H3.

The Board has also carefully considered the report of the 
Marine Corps medical in October 1967.  The report 
characterized the hearing loss as EPTE but did not make any 
finding as to whether or not the hearing loss had been 
aggravated by service. 

The question of whether one airplane flight could actually 
have permanently aggravated the veteran's preexisting hearing 
loss and tinnitus is a medical question that is not within 
the competence of the Board.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board simply finds in this case that 
the presumption of aggravation is not refuted by clear and 
unmistakable evidence.  Accordingly, the claim for service 
connection must be allowed.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, with application of the presumption of 
aggravation the evidence is at least in equipoise.  The 
benefit-of-the-doubt rule accordingly applies.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


